Not for Publication

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY


 WALTER E. HALL,

                Plainttff
                                                                 Civil Action No. 17-2217
        v.
                                                                         OPINION
 REVOLT MEDIA & TV, LLC, RAHMAN
 DUKES, JOHN DOES 1-10, and ABC CORP.
 1-10,

                Defendants.


John Michael Vazguez. U.S.D.J.

       This case concerns a dispute over payment for music used in a television show. Plaintiff

Walter E. Hall alleges that Defendants Revolt Media & TV, LLC (“Revolt”) and Rahman Dukes

used Plaintiffs original music in Defendants’ television show, “The Gate of Revolt” (the “Show”),

without proper compensation. D.E. 20. Currently pending before the Court is Defendants’ motion

to dismiss Plaintiff’s First Amended Complaint (“FAC”) for lack of subject matter jurisdiction

pursuant to Fed. R. Civ. P. 12(b)(l) and for failure to state a claim pursuant to Fed. R. Civ. P.

I 2(b)(6). D.E. 21. The Court reviewed the parties’ submissions in support and in opposition’ and

decided the motion without oral argument pursuant to Fed. R. Civ. P. 78(b) and L. Civ. R. 78.1(b).

For the reasons stated below, Defendants’ motion to dismiss is granted.




 Defendants’ brief in support of their motion will be referred to as “Def. Br.,” D.E. 21-I; Plaintiffs
opposition will be referred to as “P1. Opp’n,’ D.E. 24; Defendants’ reply will be referred to as
“Def. Reply,” D.E. 25.
    I.       INTRODUCTION2

          The Court included a factual background in its Prior Opinion granting Defendants’ motion

to dismiss Plaintiffs Complaint, which the Court incorporates by reference here. D.E. 17 (“Prior

Op.”)    at 2-3. By way of brief review, Plaintiff is a music producer who maintains a business in

Hackensack, New Jersey. D.E. 20 (“FAC”) ¶ I. Defendant Revolt, a California limited liability

company, and Defendant Dukes, a Vice President at Revolt and a California resident, used

Plaintiffs original musical composition in their Show from 2013 to 2015. Id          ¶   2. 3, 13, 21.

Defendants paid Plaintiff S700 “up-front” for use of this composition. Id.   ¶   19. Plaintiff alleges

that Defendants also agreed to make additional payments pursuant to a forthcoming contract,

which Defendants then allegedly failed to follow through with. Id.

          On April 3, 2017, Plaintiff filed his Complaint against Defendants, alleging three Counts:

(I) breach of contract/bad faith conduct, (11) unjust enrichment, and (III) copyright infringement.

D.E. 1. On October 16, 2017, Defendants moved to dismiss the Complaint. D.E. 10. On June 29,

2018, the Court issued its Prior Opinion and Order, dismissing Counts I and III without prejudice,

and denying Defendants’ motion as to Count Il. D.E. 17, 18. On July 27, 2018, Plaintiff filed his

FAC against Defendants, alleging two Counts: (I) promissory estoppel/detrimental reliance, and

(11) unjust enrichment.     FAC   ¶   8-23.   On August 10, 2018, Defendants moved to dismiss

Plaintiffs FAC pursuant to Fed. R. Civ. p. j 2(b)( I) for lack of subject matterjurisdiction and Fed.




2
  When reviewing a motion to dismiss, the Court accepts as true all well-pleaded facts in the
complaint. Fouler ic UpMCShadvside, 578 F.3d 203, 210 (3d Cir. 2009). Additionally, a district
court may consider “exhibits attached to the complaint and matters of public record” as well as
“an undisputedly authentic document that a defendant attaches as an exhibit to a motion to dismiss
if the plaintiffs claims are based on the document.” Pension Be,,. Guar. Coip. i’. White Consol.
Indus., Inc., 998 F.2d 1192, 1196 (3d Cir. 1993).


                                                   2
R. Civ. P. 12(b)(6) for failure to state a claim. D.E. 21. Plaintiff opposed this motion, D.E. 24,

and Defendants replied, D.E. 25.

       II.        LEGAL STANDARD

Rule 12(b)(1)

              In deciding a Rule l2(b)( 1) motion for lack of subject-matterjurisdiction. a court must first

determine whether the party presents a facial or factual attack because the distinction determines

how the pleading is reviewed.3 A facial attack “contests the sufficiency of the complaint because

of a defect on its face,” whereas a factual attack “asserts that the factual underpinnings of the basis

for jurisdiction fails to comport with the jurisdictional prerequisites.” Elbeco Inc. v. Nat ‘1 Ret.

Fund, 128 F. Supp. 3d 849, 854 (E.D. Pa. 2015) (citing Moore v. Angie s List, Inc.. 118 F. Supp.

3d 802, 806 (E.D. Pa. 20] 5)). When a party moves to dismiss prior to answering the complaint,

as is the case here, the motion is generally considered a facial attack. Constitution Party ofPa. v.

Aichele, 757 F.3d 347, 358 (3d Cir. 2014).

              For a facial attack, “the Court must consider the allegations of the complaint as true,” much

like a Rule 12(b)(6) motion to dismiss. Bd. of Trs. of Trucking Emps ofsV Jersey Welfare Fund,

Inc.    1’.   C’aliberAuto Transfei; Inc., No. 09-6447, 2010 WL 2521091, at *8 (D.N.J. June 11,2010)

(quoting Petruska         i’.   Gannon Univ 462 F.3d 294, 302 (3d Cir. 2006)). The burden is on the

Plaintiff to prove the Court has jurisdiction. Id. (citing Petnska, 462 F.3d at 302). Thus, the

district court must find that “the allegations on the face of the complaint, taken as true, allege

sufficient facts to invoke the jurisdiction of the District Court” to overcome a facial attack. Other




 This Court also has an independent obligation to establish that it has subject-matter jurisdiction.
Morel i’. INS. 144 F.3d 248, 251 (3d Cir. 1998).

                                                        3
v. US. Dep’t ofLabor Occupational Safety & Heal/li Athnin., 248 F. Appx 403,406 (3d Cir. 2007)

(citing Taliafeno v. Da;-bv Twp. ZoningBd.. 458 F.3d 181, 188 (3d Cir. 2006)).

Rule 12(b)(6)

       Rule 12(b)(6) of the Federal Rules of Civil Procedure permits a defendant to move to

dismiss a count for “failure to state a claim upon which relief can be gTanted[.]” To withstand a

motion to dismiss under Rule I 2(b)(6), a plaintiff must allege “enough facts to state a claim to

relief that is plausible on its face.” Bell Ad. Coip.   1’,   Twornblv, 550 U.S. 544, 570 (2007). A

complaint is plausible on its face when there is enough factual content “that allows the court to

draw the reasonable inference that the defendant is liable for the misconduct alleged.” Asheroft     i’.


Jqbal, 556 U.S. 662, 678 (2009). Although the plausibility standard “does not impose a probability

requirement, it does require a pleading to show more than a sheer possibility that a defendant has

acted unlawftifly.” Connellv    i.   Lane Const. Corp., 809 F.3d 780, 786 (3d Cir. 2016) (internal

quotation marks and citations omitted). As a result, a plaintiff must “allege sufficient facts to raise

a reasonable expectation that discovery will uncover proof of [his] claims.” Id. at 789.

        In evaluating the sufficiency of a complaint, a district court must accept all factual

allegations in the complaint as true and draw all reasonable inferences in favor of the plaintiff.

Phillips v. fly. of Allegheny, 515 F.3d 224, 231 (3d Cir. 2008). A court, however, is “not

compelled to accept unwarranted inferences, unsupported conclusions or legal conclusions

disguised as factual allegations.” Baraka v. McGrccvev, 481 F.3d 187, 211 (3d Cir. 2007). If,

afier viewing the allegations in the complaint most favorable to the plaintiff, it appears that no

relief could be granted under any set of facts consistent with the allegations, a court may dismiss

the complaint for failure to state a claim. DeFccio v. Leading Edge Recoien’ So/s.. 2010 WL

5146765, at *1 (D.N.J. Dec. 13, 2010).



                                                   4
    III.      ANALYSIS

           The threshold issue in this case is whether the Court has subject matterjurisdiction. In his

original Complaint, Plaintiff asserted that the Court had federal question jurisdiction pursuant to

28 U.S.C. § 1331 since Plaintiff alleged copyright infringement D.E. I at ¶1J 5-6. In his FAC,

Plaintiff makes the same assertion, FAC         fl 5-6; however, Plaintiff does not re-allege copyright
infringement or any violation offederal law in his FAC. Therefore, the Court does not have federal

question jurisdiction.

           In his FAC, Plaintiff also indicates that the Court has diversityjurisdiction under 28 U.S.C.

§ 1332.     See FAC ¶ 6 (“Jurisdiction is conferred on this Court by 28 U.S.C. Sections 1331, 1332

and 1338 and 15 U.S.C. 1121.”). Section 1332 provides that a district court has diversity

jurisdiction when: (I) the dispute is between “citizens of different States” and (2) the amount in

controversy “exceeds the sum or value of $75,000.” 28 U.S.C.            § 1332(a)(I). Also, Rule 8(a)
requires that a plaintiff’s pleading provide “a short and plain statement of the grounds for the

court’s jurisdiction,” Fed. R. Civ. P. 8(a)(l).

           The FAC fails include a short and plain statement of the grounds for diversity jurisdiction.

The FAC indicates that Plaintiff is a resident ofNew Jersey, and that Defendant Dukes is a resident

of California FAC ¶ 1,3. Thus, it is clear from the face of the FAC that Plaintiff is a citizen of

New Jersey and Defendant Dukes isa citizen of California for purposes of diversity jurisdiction.

However, Plaintiff does not provide any information about the citizenship of the members of

Defendant Revolt       —   an LLC   —   for the Court to determine Defendant Revolt’s citizenship for

purposes ofdiversityjurisdiction. See Lincoln Ben, Life Co. v. AEILge, LLC, 800 F.3d 99, 105

(3d Cir. 2015) (explaining that for purposes of diversity jurisdiction, the citizenship of an LLC “is

determined by the citizenship of its members.”).


                                                      5
          Moreover, the FAC provides no indication that the amount in controversy requirement is

met. Plaintiff only references that Defendants paid him $700 “up front” and agreed to make

“additional payments” to Plaintiff “once an agreement was executed.” FAC 1 19.             Plaintiff

indicates that the parties agreed that the “additional payments” would be “in line with industry’

norms.” Id. ¶ Ii. but Plaintiff fails to provide the short and plain statement that these additional

payments in line with industry norms would exceed S75.000. Plaintiff makes such argument in

his opposition brief, P1. Opp’n at 9. but such statement must be apparent on the face of the

complaint. The Court dismisses Plaintiffs FAC without prejudice for lack of subject matter

jurisdiction.5

    IV.      CONCLUSION

          In sum, the Court grants Defendants’ motion to dismiss Plaintiffs FAC, DR 21, and

dismisses Plaintiffs FAC for lack of subject matter jurisdiction pursuant to Fed. R. Civ. P.

12(b)(1).    The dismissal is without prejudice and Plaintiff is granted leave to file a Second

Amended Complaint. Plaintiff has thirty (30) days to file a Second Amended Complaint, if he so

chooses, consistent with this Opinion. If Plaintiff fails to file a Second Amended Complaint, the

dismissal of the FAC will be with prejudice. An appropriate Order accompanies this Opinion.

Dated: May 21,2019

                                                      \,
                                                      John Michael VazquezlJSt.J.


  If Plaintiff had alleged damages exceeding $75,000. Defendants would then have “to prove, to a
legal certainty, that the amount in controversy cannot exceed the statutory threshold.” Hann v.
Home Depot, No. 18-10223, 2019 WL 479348, at *3 (D.N.J. Feb. 7, 2019) (citing Frederico v.
Home Depot, 507 F.3d 188, 196 (3d Cir. 2007)).

  Because the Court dismisses the FAC for lack of subject matter jurisdiction. the Court does not
reach Defendants’ remaining arguments. However, the Court notes that Defendants appear to
again attack Plaintiffs claim for unjust enrichment—an argument that the Court already decided
in Defendants’ previous motion. The Court will not re-analyze arguments that it already ruled on.
                                                 6
